Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
James Anthony Primus appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing his 42 U.S.C. § 1983 (2012) complaint under 28 • U.S.C. §§ 1916(e)(2)(B), 1915A(b) (2012) without prejudice. We have reviewed the record and find no. reversible error. Accordingly, we affirm for the reasons stated by the district court. Primus v. Pascoe, No. 2:16-cv-00125-DCN, 2016 WL 1089390 (D.S.C. Mar. 21, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED.